Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Starfield Resources Initiates Review Of Montana Chrome Properties /NOT FOR DISTRIBUTION TO U.S. NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE U.S./ TORONTO, Oct. 5, 2010 /CNW/ - Starfield Resources Inc. (TSX: SRU) ("Starfield", "the Company") today announced that, due to the recent increase in both the demand and price for chrome and chrome products, it has engaged Scott Wilson RPA ("RPA") to review and update an October 1988 feasibility study on its Montana chrome properties. The Montana chrome properties contain the formerly operating Benbow and Mountain View Mines, which are the only chrome mines to ever produce in North
